Citation Nr: 0605544	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for a 
nervous condition (bipolar disorder).  In April 2001, the 
Board found that the claim for service connection for a 
nervous condition had previously been denied in a June 1978 
RO decision, and that the claim therefore was more 
appropriately styled as an application to reopen a previously 
denied claim for service connection for a nervous condition, 
rather than as entitlement to service connection for a 
nervous condition.  By an April 2001 decision, the Board 
found that new and material evidence had been submitted, and 
the claim was reopened.  As further development was needed as 
to the underlying claim for service connection, the claim was 
remanded in April 2001 for additional development.  In March 
2003, the Board undertook additional development of the 
evidence as to the claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation that was later invalidated.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In November 2003, the Board again 
remanded the claim for additional development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  The veteran's nervous condition (bipolar disorder) first 
manifested many years after service and is not related to his 
service or any aspect thereof.


CONCLUSION OF LAW

The veteran's nervous condition (bipolar disorder) was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

A review of the veteran's service medical records reflects 
that he was diagnosed with an inadequate personality after 
complaining on several occasions of severe abdominal pain and 
vomiting following eating meals prepared by the Navy.  An 
April 1978 treatment record noted that the veteran reported a 
several-week long history of an inability to tolerate the 
food aboard the ship, although he was able to eat at will 
while at home.  A period of observation confirmed that the 
veteran vomited after meals, apparently induced.  The veteran 
was referred for psychiatric evaluation in early May 1978.  
The assessment was psychogenic vomiting.  A comprehensive 
physical examination approximately one week later revealed no 
physiological problems.  It was determined that the veteran 
was unable to adjust to a military lifestyle or environment, 
and he was diagnosed with an inadequate personality.  The 
veteran was then referred for evaluation by a Medical Board 
in late May 1978.  Mental status examination revealed 
moderate anxiety, but no evidence of a disabling neurosis, 
psychosis or organic brain disease.  There was no evidence of 
suicidal or homicidal ideations.  The veteran stated that he 
could tolerate sandwiches, but not Navy-prepared food.  His 
impairment was found to be severe for military service, but 
minimal for civilian life.  The Medical Board recommended 
that the veteran be discharged for reasons of military 
unsuitability.  As prior to discharge from service the 
Medical Board found no evidence of a disabling neurosis, 
psychosis or organic brain disease, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current psychiatric condition.  38 C.F.R. § 3.303(b).  The 
first clinical evidence of treatment for a psychiatric 
condition is dated in April 1998, when the veteran sought 
treatment from private psychiatrist Luis H. Rodriguez, M.D.  
In response to July 1999 and January 2002 requests for 
treatment records, Dr. Rodriguez submitted duplicate letters 
which indicate that he treated the veteran for bipolar 
disorder on at least 11 separate occasions, dated through 
July 1999.  Dr. Rodriguez stated that the veteran had 
received a medical discharge from service due to his dislike 
of the food on the naval carrier, and that following his 
discharge he began to behave in a strange manner.  He 
sometimes felt anxious and nervous at work, and would become 
aggressive.  He developed nightmares, restlessness, 
apprehension, fear, a persecution complex, and ideas of 
reference.  Over the period of treatment, his objective 
symptoms were high anxiety, irritability, depression, 
episodes with psychomotor retardation that were followed by 
episodes of hyperactivity.  Dr. Rodriguez stated that the 
veteran was never informed as to the diagnosis regarding his 
gastrointestinal discomfort in service, but he 
(Dr. Rodriguez) believed that the abdominal disorder was a 
part of somatization caused by the veteran's bipolar 
condition.  Dr. Rodriguez therefore concluded that the 
veteran's bipolar disorder started during his active military 
service.

The veteran first received psychiatric treatment from VA in 
March 1999 when he was admitted for in-patient treatment, 
with complaints of depressed mood, anxiety, tearfulness, 
insomnia, loss of appetite, and hearing voices for the 
previous two months.  Upon admission, he was noted to have a 
prior psychiatric history.  Mental status examination 
resulted in a diagnosis of bipolar disorder, depressive 
episode.  VA records dated from March 1999 to April 2004 show 
frequent treatment for bipolar disorder, including several 
in-patient hospital admissions, but do not relate such 
disorder to his active service.  The veteran has not been 
diagnosed with any other psychiatric disorders.

The veteran was first afforded a VA psychiatric examination 
in July 1978.  At that time, the veteran described symptoms 
of anxiety while eating.  He claimed that he ate too fast, 
causing him to breathe too fast.  He reported that these 
symptoms started during boot camp, and progressively 
worsened.  Since his separation from service, the symptoms 
were considerably decreased.  The examiner noted that the 
veteran was discharged from service due to an inadequate 
personality.  When questioned about the reasons regarding his 
discharge from service, the veteran stated that he did not 
agree with the notations indicating that he was nervous 
during service.  Currently, he stated that he felt he had the 
same problems that everyone else had.  Mental status 
examination revealed no evidence of anxiety or agitation.  
There was no evidence of psychoses or organic brain disease.  
He was not paranoid, and did not exhibit suicidal ideations.  
Additionally, there was no evidence of delusions, 
hallucinations, tangential or circumstantial thoughts.  The 
diagnosis was no psychiatric impairment.

A VA medical consultant, M. Pagan, M.D., reviewed the 
veteran's file in October 1999.  After reviewing the file, 
the consultant opined that Dr. Rodriguez's opinion relating 
the veteran's current bipolar disorder to his active service 
was primarily based upon speculation, as he did not examine 
the veteran until 21 years after his separation from service.  
The consultant additionally noted Dr. Rodriguez's assessment 
that the veteran's bipolar disorder symptoms probably started 
around 1996.  The consultant found the July 1978 report of 
examination and diagnosis to be probative, as the examination 
was conducted shortly after the veteran's separation from 
service and the veteran's file was available for review.  Dr. 
Pagan concluded that the evidence of record failed to show 
treatment or diagnosis of a mental disability between 1977 
and 1998, and chronicity of symptomatology and continuity of 
treatment were therefore not established.

The veteran next underwent VA psychiatric examination in 
September 2001.  At that time, the veteran reported a history 
of not being able to keep a job for very long, and losing 
several businesses to bankruptcy.  He also admitted to a 
history of alcohol dependency, and easily becoming depressed 
and anxious.  Examination revealed a mood that was "somewhat 
depressed," and a constricted affect.  His attention and 
concentration were good, his memory fair.  There was no 
evidence of hallucinations, and he did not exhibit suicidal 
or homicidal ideations.  The diagnosis was bipolar disorder, 
moderate.  The examiner did not opine as to whether his 
disorder was related to his active service.

The veteran's claims file was reviewed in conjunction with 
his claim in April 2004.  Based upon all the records, 
evaluations, and opinions in the record, the examiner found 
that it was not likely that the veteran's in-service 
psychiatric complaints were the initial manifestations of the 
currently diagnosed bipolar disorder.  The veteran's bipolar 
disorder was first diagnosed in 1998, long after his military 
discharge.  The veteran described anxiety aboard the ship, 
which was described and diagnosed as "inadequate 
personality."  His gastric problems were diagnosed as 
"psychogenic vomiting."  This was considered a 
somatization, unrelated to his current bipolar disorder.  

While the veteran alleges that his currently diagnosed 
bipolar disorder is related to his service, there are no 
records which reflect treatment for psychiatric problems 
dated prior to April 1998, approximately 20 years after 
separation from service.  As this diagnosis was made many 
years after his separation from service, entitlement to 
service connection for a psychiatric condition on a 
presumptive basis is not warranted because no disorder was 
shown within the applicable presumptive period following his 
separation from service.  See 38 C.F.R. § 3.309.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While Dr. Rodriguez has opined that the veteran's current 
bipolar disorder is related to his service, this appears to 
have been based upon a history provided by the veteran.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
The Board finds that this opinion is not as probative as the 
VA examiners' opinions, as there is no evidence that Dr. 
Rodriguez reviewed the veteran's claims file, and there is no 
objective evidence that the veteran's current bipolar 
disorder is related to service.  In comparison, the VA 
examiners conducted an in-depth review of the veteran's 
claims file, provided adequate rationales for their opinions, 
and reconciled their opinions with the conflicting opinion of 
record.  For these reasons, the Board finds the VA examiners' 
opinions finding no relationship between the veteran's 
current bipolar disorder and his service to be more 
probative.

In recent statements in support of his claim, and in 
reporting history to examiners, the veteran has attributed 
his current bipolar disorder to service; however, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The veteran has also submitted lay statements in support of 
his claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra. 

The weight of the medical evidence demonstrates that the 
veteran's bipolar disorder began many years after service and 
was not caused by any incident of service.  The Board 
concludes that a nervous condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2001, 
September 2001, March 2004, and August 2004; a rating 
decision in December 1999; a statement of the case in March 
2000; and supplemental statements of the case in April 2002, 
May 2002, and May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a nervous condition is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


